LOTTINGER, Judge.
This is an appeal by defendant, Gerald S. Humphreys, from a judgment rendered in favor of plaintiff in the amount of $850.00 for property damages sustained as a result of an automobile accident. Liability is not at issue.
Appellant-Humphreys, citing La.C.C. art. 2277, contends the trial court erred in rendering judgment on the plaintiff’s uncorroborated testimony.
La.C.C. art. 2277 provides:
“All agreements relative to movable property, and all contracts for the payment of money, where the value does not exceed five hundred dollars, which are not reduced to writing, may be proved by any other competent evidence; such contracts or agreements, above five hundred dollars in value, must be proved at least *448by one credible witness, and other corroborating circumstances.”
This article makes reference to agreements and contracts and the proof required when the amount does not exceed $500 and when it does. An agreement or contract is not an offense or quasi offense; thus, article 2277 is not applicable.
Plaintiff testified that she had three estimates as to how much it would cost to repair her automobile. She filed into evidence two cancelled checks made payable to the repair shop, totalling $850.00, as well as photographs of the damages to her automobile.
We find none of the cases cited by appellant controlling. Plaintiff proved the amount she paid the repair shop, and it is not questioned that this payment was for any repairs other than those caused by the accident.
Therefore, for the above and foregoing reasons, the judgment of the trial court is affirmed at appellant’s costs.
AFFIRMED.